Citation Nr: 0406861	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  04-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependants' Educational Assistance 
pursuant to 38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946 and from August 1951 to August 1967.  The veteran 
died on November 2, 2002.  The appellant is the veteran's 
spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied service connection for the 
cause of the veteran's death and eligibility for Dependants' 
Educational Assistance pursuant to 38 U.S.C., Chapter 35.  
The appellant filed a notice of disagreement in July 2003.  
The RO issued a statement of the case in January 2004 and 
received the veteran's substantive appeal later that month.  

These matters are remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  

REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) is applicable to 
these claims.  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  A Certificate of Death 
associated with the claims file indicates that the veteran 
died on November 2, 2002 as a result of metastatic lung 
cancer.  During the veteran's lifetime, service connection 
was not in effect for any disabilities.  In connection with 
the claims the RO has received private treatment records from 
D. Leonard, M.D. for the period from December 1995 to October 
2002.  The Certificate of Death indicates that the veteran 
died while a patient at Memorial Hospital in Chattanooga, 
Tennessee.  Review of the veteran's claims file indicates 
that there are no medical records contemporaneous to the time 
of his death.  These records, if available, could be helpful 
in adjudicating the issue of entitlement to service 
connection for the cause of the veteran's death.  The Board 
acknowledges that the RO advised the appellant by letter of 
January 2003 what evidence was necessary to establish 
entitlement to benefits and what information was still 
needed.  However, the Board finds that additional efforts are 
necessary on the part of the RO to identify and obtain 
records pertinent to the issues on appeal.  

Moreover, on the appellant's substantive appeal, she raised 
for the first time the issue of whether the veteran's death 
was the result of exposure to herbicides in service.  This 
theory of entitlement was not considered by the RO when it 
issued a rating decision in June 2003 or the statement of the 
case in January 2004.  In light of the appellant's new claim 
for service connection for the cause of the veteran's death, 
claimed as due to exposure to herbicides, the RO should send 
the appellant correspondence addressing the VCAA notice and 
duty to assist provisions as they pertain to this new claim, 
to include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom.  See also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  After providing 
the requested notice, the RO should attempt to obtain any 
additional evidence for which the appellant provides 
sufficient information, and, if needed, authorization.  

With regards to that claim, the Board notes, the veteran's 
DD-214 for all periods of active service are not of record.  
Accordingly, in connection with this claim, the RO should 
obtain the veteran's service personnel records and attempt to 
confirm, through appropriate channels, whether the veteran 
served in Vietnam or the waters offshore.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v.  West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 38 
C.F.R. § 3.159(c)(1).  

The appellant is advised that in order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the veteran's death.  The issue involved will be determined 
by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2003).

Under 38 C.F.R. § 3.312(a) (2003), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  

Additionally, on December 27, 2001, the Veterans Education 
and Benefits Expansion Act of 2001 was enacted.  See Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  This law made substantive 
changes to 38 U.S.C.A. § 1116 pertaining to presumption of 
service connection for diseases associated with exposure to 
certain herbicide agents.  Effective January 1, 2002, a 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

While the Board regrets that a remand of these matters will 
further delay an appellate decision, such remand is necessary 
to ensure compliance with all due process requirements.

Accordingly, these issues are REMANDED to the RO, via the 
AMC, for the following development:  

1.  The RO should furnish to the 
appellant a letter notifying her of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically in regards 
the claims currently on appeal.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate the claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
In particular, the RO should request that 
the appellant identify evidence that the 
veteran served in Vietnam or was 
otherwise exposed to herbicides. The RO's 
letter should also invite the appellant 
to submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.

2.  If the appellant responds, the RO 
should assist her in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain the veteran's service personnel 
records and verify whether the veteran 
was exposed to Agent Orange as alleged.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death and the claim of entitlement to 
Dependants' Educational Assistance in 
light of all pertinent evidence and legal 
authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant an appropriate Supplemental 
statement of the case setting forth clear 
reasons and bases for the RO's 
determinations and affording the 
appellant the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




